





Exhibit 10.15
image011.jpg [image011.jpg]
Non-Qualified
[GRANT DATE]


CDK GLOBAL, INC. 2014 OMNIBUS AWARD PLAN
STOCK OPTION GRANT AGREEMENT
CDK GLOBAL, INC. (the “Company”), pursuant to the 2014 Omnibus Award Plan (the
“Plan”), hereby irrevocably grants [NAME] (the “Participant”), on [GRANT DATE]
the right and option to purchase [NUMBER OF AWARDS GRANTED] shares of the Common
Stock, par value $0.01 per share, of the Company subject to the restrictions,
terms and conditions herein.
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that it would be in the best
interests of the Company and its stockholders to grant the award of options
provided for herein to the Participant, on the terms and conditions described in
this Stock Option Grant Agreement (this “Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:
1.The option herein granted shall become exercisable in whole or in part as
follows:
(a)Exercisable as to one-third (1/3) of the shares (rounded down to the nearest
whole share) on the first anniversary of the grant date;
(b)Exercisable as to an additional one-third (1/3) of the shares (rounded down
to the nearest whole share) on the second anniversary of the grant date;
(c)Exercisable as to an additional one-third (1/3) of the shares (rounded down
to the nearest whole share) on the third anniversary of the grant date;
(d)Exercisable in its entirety (i) upon the death of the Participant or (ii) in
the event of Disability of the Participant; and
(e)Exercisable in its entirety immediately prior to the consummation of the
Change in Control, unless upon the Change in Control the option granted
hereunder is continued, substituted or assumed (in accordance with Section 12 of
the Plan) in a manner such that the securities underlying the option following
the Change in Control are traded on a “liquid market” (i.e., the Nasdaq Global
Market, the New York Stock Exchange or a comparable international market in
which the Participant is able to readily and without administrative complexity
sell shares underlying the option, as reasonably determined by the Board).
(f)If, after the first anniversary of this Agreement, the Participant’s
employment with the Company and its Affiliates (as defined in the Plan) is
terminated, and at such time the Participant satisfies the Normal Retirement
Criteria, the option herein granted shall continue to become exercisable as set
forth in clauses (b) through (c) of this Section 1. The Normal Retirement
Criteria will be



--------------------------------------------------------------------------------







satisfied if the Participant shall (i) retire (and satisfy the Company’s
criteria for retirement at such time) from the Company and its Affiliates (ii)
be at least 55 years of age at the time of such retirement, and (iii) have at
least ten credited years of service with the Company and its Affiliates at the
time of such retirement.
(g)If a Participant who at the time of retirement satisfies the Normal
Retirement Criteria subsequently dies or becomes Disabled before such
Participant’s option herein granted becomes exercisable in its entirety as set
forth in clauses (b) through (c) of this Section 1, the option herein granted
shall become exercisable as set forth in clause (d) of this Section 1.
(h)If a Participant who at the time of retirement satisfies the criteria set
forth in Section 2(b)(iv) subsequently dies or becomes Disabled before the
expiration of 12 months after the retirement of the Participant, such
Participant’s option herein granted shall become exercisable as set forth in
clause (d) of this Section 1.
(i)Except as provided in clauses (f) through (h) of this Section 1 or as the
Committee may otherwise determine in its sole discretion, no option herein
granted shall become exercisable following termination of the Participant’s
employment from the Company and its Affiliates (and no option herein granted
shall become exercisable following the Company’s sale of an Affiliate, or the
Company’s or an Affiliate’s sale of the division or business unit, that employs
such Participant).
2.The unexercised portion of the option herein granted shall automatically and
without notice terminate and become null and void at the time of the earliest of
the following to occur:
(a)the expiration of ten years from the date on which the option was granted;
(b)the expiration of 60 days from the date of termination of the Participant’s
employment from the Company (including in connection with the sale of an
Affiliate, or the Company’s or an Affiliate’s sale of the division or business
unit that employs such Participant) and its Affiliates; provided, however, that
(i)if the Participant’s employment from the Company and its Affiliates
terminates because of Disability, the provisions of clause (c) below shall
apply,
(ii)if the Participant shall die during employment by the Company and its
Affiliates or during the 60-day period following the date of termination of such
employment, the provisions of clause (d) below shall apply,
(iii)if the Participant shall retire and satisfy the Normal Retirement Criteria,
the provisions of clause (e) below shall apply, and
(iv)if the Participant shall (I) retire (and satisfy the Company’s criteria for
retirement at such time) from the Company and its Affiliates, (II) be at least
55 years of age at the time of such retirement, and (III) have at least five
(but less than ten) credited years of service with the Company and its
Affiliates at the time of such retirement, the provisions of clause (f) below
shall apply;
(c)if Section 2(b)(i) applies, (i) if the Participant satisfied the Normal
Retirement Criteria at the time of Participant’s Disability, the expiration of
36 months after termination of Participant’s employment from the Company and its
Affiliates because of Disability, or (ii) if the Participant did not satisfy the
Normal Retirement Criteria at the time of Participant’s Disability, the
expiration of 12 months after termination of Participant’s employment from the
Company and its Affiliates because of Disability; provided, however, that if the
Participant shall die during the 36-month period specified in clause (i) of this
Section 2(c) or the 12-month period specified in clause (ii) of



--------------------------------------------------------------------------------







this Section 2(c), as applicable, then the unexercised portion shall become null
and void upon the expiration of 12 months after the death of the Participant;
(d)if Section 2(b)(ii) applies, (i) if the Participant satisfied the Normal
Retirement Criteria at the time of death, the expiration of 36 months after the
death of the Participant, or (ii) if the Participant did not satisfy the Normal
Retirement Criteria at the time of death, 12 months after the death of the
Participant;
(e)if Section 2(b)(iii) applies, the expiration of 37 months after the
retirement of the Participant; provided, however, that if such Participant shall
die during the 37-month period following the date of such Participant’s
retirement, then the unexercised portion shall become null and void on the later
of (i) the expiration of 37 months after the retirement of the Participant and
(ii) 12 months after the death of the Participant; and
(f)if Section 2(b)(iv) applies, the expiration of 12 months after the retirement
of the Participant; provided, however, that if such Participant shall die during
the 12 month period following the date of such Participant’s retirement, then
the unexercised portion shall become null and void on the expiration of 12
months after the death of the Participant.
3.Notwithstanding the foregoing, in the event that any unexercised portion of
the option herein granted would terminate and become null and void in accordance
with Section 2 and the Fair Market Value of the unexercised portion of the
option herein granted exceeds the full price for each of the shares purchased
pursuant to such option, the then-vested portion of the option herein granted
shall be deemed to be automatically exercised by the Participant on such last
trading day by means of a net exercise without any action by the Participant.
Upon such automatic exercise, the Company shall deliver to the Participant the
number of shares of Common Stock for which the option was deemed exercised less
the number of shares of Common Stock having a Fair Market Value, as of such
date, sufficient to (1) pay the full price for each of the shares of Common
Stock purchased pursuant to the option herein granted and (2) satisfy all
applicable required tax withholding obligations. Any fractional share shall be
settled in cash. For the avoidance of doubt, and notwithstanding any provision
(or interpretation) of Section 2 to the contrary, the unexercised portion of the
option herein granted shall automatically and without notice terminate and
become null and void upon the expiration of ten years from the date of this
Agreement.
4.The full price for each of the shares purchased pursuant to the option herein
granted shall be [GRANT PRICE].
5.Full payment for shares purchased by the Participant shall be made at the time
of the exercise (or deemed exercise) of the option in whole or in part. No
shares shall be issued until full payment therefore has been made, and the
Participant shall have none of the rights of a shareholder with respect to any
shares subject to this option until such shares shall have been issued.
6.No option granted hereunder may be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.
7.In the event of one or more stock splits, stock dividends, stock changes,
reclassifications, recapitalizations or combinations of shares prior to complete
exercise of the option herein granted that change the character or number of the
shares subject to the option, this option to the extent that it shall not have
been exercised, shall entitle the Participant or the Participant’s executors or
administrators to receive in substitution such number and kind of shares as he,
she or they would have been entitled to receive if the Participant or the
Participant’s executors or administrators had actually owned the shares subject
to this option at the time of the occurrence of such change; provided, however
that if the change is of such nature that the Participant or the Participant’s
executors or administrators, upon exercise of the option, would receive property
other than



--------------------------------------------------------------------------------







shares of stock, then the Board shall adjust the option so that he, she or they
shall acquire only shares of stock upon exercise, making such adjustment in the
number and kind of shares to be received as the Board shall, in its sole
judgement, deem equitable; provided, further, that the foregoing shall not limit
the Company’s ability to otherwise adjust the option in a manner consistent with
Section 12 of the Plan.
8.For Participants whose home country is the United States, the Participant’s
acceptance of the option granted hereunder is conditioned upon the Participant’s
agreement to the Restrictive Covenant Agreement furnished herewith and which
includes, among other provisions, certain non-competition, non-solicitation and
non-disclosure covenants. If such Participant does not agree (whether
electronically or otherwise) to the Restrictive Covenant Agreement within ninety
(90) days from the date of this Agreement granted, this Agreement shall be
terminable by the Company and the option granted hereunder shall be terminated
and become null and void without consideration.
9.Notwithstanding anything to the contrary contained herein, the option granted
hereunder may be terminated and become null and void without consideration if
the Participant, as determined by the Committee in its sole discretion (i)
engages in an activity that is in conflict with or adverse to the interests of
the Company or any Affiliate, including but not limited to fraud or conduct
contributing to any financial restatements or irregularities, or (ii) without
the consent of the Company, while employed by or providing services to the
Company or any Affiliate or after termination of such employment or service,
violates a non-competition, non-solicitation or non-disclosure covenant or
agreement between the Participant and the Company or any Affiliate. If the
Participant engages in any activity referred to in the preceding sentence, the
Participant shall, at the sole discretion of the Committee, forfeit any gain
realized in respect of the option granted hereunder (which gain shall be deemed
to be an amount equal to the difference between the price for shares set forth
in Section 4 above and the Fair Market Value (as defined in the Plan), on the
applicable exercise date, of the shares of Common Stock of the Company delivered
to the Participant), and repay such gain to the Company. The option granted
hereunder, and all incentive based compensation payable pursuant to the option
granted hereunder, shall be subject to (i) the Company’s compensation recovery,
“clawback” or similar policy, as may be in effect from time to time and (ii) any
compensation recovery, “clawback” or similar policy made applicable by law
including the provisions of Section 945 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the rules, regulations and requirements adopted
thereunder by the Securities and Exchange Commission and/or any national
securities exchange on which the Company’s equity securities may be listed.
10.The provisions of the Plan are hereby incorporated herein by reference.
Except as otherwise expressly set forth herein, this Agreement shall be
construed in accordance with the provisions of the Plan, and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan.
11.Any right of the Company contained in this Agreement may be waived in writing
by the Committee. No waiver of any right hereunder by any party shall operate as
a waiver of any other right, or as a waiver of the same right with respect to
any subsequent occasion for its exercise, or as a waiver of any right to
damages. No waiver by any party of any breach of this Agreement shall be held to
constitute a waiver of any other breach or a waiver of the continuation of the
same breach.
12.The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.
13.Nothing contained in this Agreement shall be construed as giving the
Participant any right to be retained, in any position, as an employee,
consultant or director of the Company or its Affiliates or shall interfere with
or restrict in any way the right of the Company or its Affiliates, which are
hereby expressly reserved, to remove, terminate or discharge the Participant
with or without cause at any time for any reason whatsoever. Although over the
course of employment terms and conditions of employment may change, the at-will
term of employment will not change.



--------------------------------------------------------------------------------







14.The terms of this Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, the Participant and the beneficiaries,
executors, administrators, heirs and successors of the Participant.
15.This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto; provided, that neither this Agreement nor the Plan shall supersede any
portion of any severance plan maintained by the Company from time to time in
which the Participant is eligible for severance benefits that provides for
vesting or continued survival of equity awards upon a severance-eligible
termination of employment that is more favorable than as set forth herein or in
the Plan. No change, modification or waiver of any provision of this Agreement
shall be valid unless the same be in writing and signed by the parties hereto,
except for any changes permitted without consent of the Participant under the
Plan.
16.This Agreement shall be construed and interpreted in accordance with the laws
of the State of Delaware without regard to principles of conflicts of law
thereof, or principles of conflicts of laws of any other jurisdiction which
could cause the application of the laws of any jurisdiction other than the State
of Delaware.
By accepting this Agreement through the online acceptance tool on Fidelity Stock
Plan Services’ website, the Participant agrees to all of the terms and
conditions in this Agreement and the Plan
[ACCEPTANCE DATE]

